Citation Nr: 1423387	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected mechanical back pain, prior to October 5, 2011.  

2.  Entitlement to a disability rating in excess of 20 percent for service-connected mechanical back pain, from to October 5, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 1986 and from April 1988 to June 1990.

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2007 rating decision in which the Montgomery, Alabama, Regional Office (RO) continued the Veteran's 10 percent disability rating for his lumbar spine disability.  

In an August 2008 rating decision, the RO granted a separate 10 percent disability rating for radiculopathy of the left lower extremity, effective December 18, 2006.  

The Veteran provided sworn testimony before the undersigned Veterans Law Judge (VLJ) at his April 2011 Travel Board Hearing.  A transcript of that proceeding has been associated with the claims file.

In August 2011, the matter of entitlement to increased ratings for service-connected lumbar spine disability, with associated left lower extremity radiculopathy was previously before the Board and remanded for further development.  

In an April 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 20 percent disability rating for the lumbar spine disability, effective October 5, 2011.  As a higher rating is available for the lumbar spine disability, the Veteran is presumed to seek the maximum available benefit for a disability and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an August 2013 rating decision, the RO continued a 20 percent disability rating for the lumbar spine disability and a 10 percent disability rating for radiculopathy of the left lower extremity.  At that time, the RO also denied service connection for radiculopathy of the right lower extremity and for bilateral sciatica of the lower extremities.  However, the Board finds that the Veteran has not expressed disagreement with any aspect of the August 2013 rating decision that is not already on appeal.  Thus, the Board finds that the Veteran has not initiated an appeal of the August 2013 rating decision, with regards to the claims for service connection for radiculopathy of the right lower extremity or bilateral sciatica of the lower extremities.  As such, those issues are not before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (the regulations pertaining to appealing adverse RO determinations to the Board).

Additionally, in the August 2013 rating decision, the RO also denied service connection for a total rating based on individual unemployability (TDIU).  The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a TDIU, where the Veteran claims that his service-connected disability prevents him from working.  In the present case, the Veteran has claimed to be unemployable.  However, since raising the issue of unemployability, the issue of entitlement to a TDIU was essentially bifurcated and separately adjudicated by the RO, in the unappealed August 2013 rating decision.  As such, the Board finds that Rice is not applicable to the current appeal.  

For the sake of clarity, the Board has separated out the issues as shown on the first pages of this decision, though all the claims listed stem from the Veteran's original claim for an increased rating for his service-connected lumbar spine disability.

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional documents pertinent to the present appeal.  In this regard, the Board notes that, since the issuance of the most recent supplemental statement of the case in March 2012, additional VA treatment records and a July 2013 VA examination have been associated with the paper and electronic claims files.  The Veteran has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c).  As will be further discussed in the Remand portion of this decision, the Board is remanding this matter, in part, for such consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Per Board instructions, following the August 2011 Board remand, the AOJ obtained additional evidence, including VA medical records and VA examinations for the claims.  Unfortunately, the AOJ did not provide a supplemental statement of the case after obtaining all the pertinent records.  The last supplemental statement of the case provided by the AOJ was in March 2012.  Since that time, the Veteran underwent a July 2013 VA examination for the spine and peripheral neuropathy.  Also, the AOJ has associated additional VA medical records (from August 2011 to February 2013) from the Birmingham VA medical center (VAMC) with the Virtual VA claims file.  The newly associated evidence is significant in amount and has been determined by the Board to be pertinent to the noted claims on appeal.  Therefore, this additional evidence must be considered by the AOJ before further appellate review may be undertaken.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304. 

The Board notes that VA medical records from the Birmingham VAMC, from May 2009 to February 2013 are associated with the claims file.  During his April 2011 Board hearing, the Veteran reported that he received treatment at both the Madison VA clinic and the Birmingham VA hospital.  The Board also notes that the Veteran has also received treatment from the Bay Pines VAMC, and that records from that facility, from July 2001 to August 2009, are associated with the claims file.  Any VA medical records not already associated with the claims file should be obtained for review.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall take appropriate steps to ascertain whether there are relevant records not already associated with the claims file from the Birmingham VAMC (prior to May 2009 and from February 2013 to the present) and the Bay Pines VAMC (from August 2009 to the present).  If it is determined that there are relevant records at these facilities, proper steps should be made to obtain these records.  Thereafter, the records should be associated with the claims file.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  When the development requested has been completed, the case should again be adjudicated by the AOJ on the basis of the evidence of record - specifically including ALL evidence associated with the claims file following the March 2012 supplemental statement of the case (including the July 2013 VA examination and all VA medical records).  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case which takes into consideration all the evidence since the March 2012 SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. OSBORNE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



